201 F.2d 54
GRAY,v.REUTHER et al.
No. 11544.
United States Court of Appeals, Sixth Circuit.
Dec. 17, 1952.

Davidow & Davidow, Detroit, Mich., for appellant.
Harold A. Cranefield and Zwerdling & Zwerdling, Detroit, Mich., for appellees.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal from dismissal by the district court of the complaint on motion of appellees came on to be heard;


2
And the record and the briefs and oral arguments of attorneys having been duly considered, this court is of opinion that the action of the District Judge in dismissing the complaint was well grounded, for the reasons stated in his succinct opinion to the effect that the complaint failed to state a class action, cf. Giordano v. Radio Corporation of America, 3 Cir., 183 F.2d 558, and for the further reason that the local union, which was not joined as a party to the suit, is an indispensable party; and, if joined as a party defendant, such joining would result in defeating jurisdiction for lack of diversity of citizenship;


3
And, moreover, it appears that the appellant herein has failed to exhaust his remedies within the labor organization, as required by the Union Constitution.  See Reigel v. Harrison, 6 Cir., 157 F.2d 140.


4
Accordingly, the order of the district court granting appellees' motion to dismiss the action is affirmed.